DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed on 06/02/2021, has been received, entered, and made of record.
Response to Arguments
Applicant’s arguments, filed on 06/02/2021, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended. Therefore, the rejection of claims 1-11 has been withdrawn. 
Applicant did not address claim interpretation under 35 USC 112(f) of claims 1-5 and 11. Therefore, Applicant intends to have claim limitations being interpreted to cover the corresponding structure described in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lyle, Reg. No. 71859, on 8/11/2021.
The application has been amended as follows: 
1. (Currently Amended) An information processing apparatus comprising: 

      a first reception unit configured to receive a setting of a parameter for each of the work processes by a user operation; 
      a first preview display unit configured to display a preview using the setting received by the first reception unit and predetermined dummy data; 
      a second reception unit configured to receive a designation of one of a plurality of pieces of document data by a user operation; and 
      a second preview display unit configured to replace the dummy data with the document data received by the second reception unit and display a preview using the setting received by the first reception unit and the document data, wherein the document data received by the second reception unit is data including a plurality of pages, a number of which is different from a number of pages of the dummy data, and wherein the second preview display unit controls a number of displayable pages and displays the preview based on the number of pages of the received document data.     

2. (Canceled).  

3. (Currently Amended) The information processing apparatus according to claim [[2]] 1, wherein the second preview display unit displays the preview using a setting value adjusted based on a spine width of a product, the setting value being obtained based on information about the number of pages of the designated document data and a set sheet type.  

     generating a workflow for each of a plurality of product types, the workflow including a plurality of work processes for producing a product; 
     receiving, as first receiving, a setting of a parameter for each of the work processes by a user operation; 
     displaying, as first displaying, a preview using the received setting and predetermined dummy data; 
     receiving, as second receiving, a designation of one of a plurality of pieces of document data by a user operation; and 
     replacing the dummy data with the document data received by the second receiving and displaying as second displaying, a preview using the setting received by the first receiving and the document data, wherein the document data received by the second receiving is data including a plurality of pages, a number of which is different from a number of pages of the dummy data, and controlling a number of displayable pages, wherein the preview in the second displaying is displayed based on the number of pages of the received document data.

7. (Canceled)Attorney Docket: 10196896US01.  

8. (Currently Amended) The control method of the information processing apparatus according to claim [[7]] 6, wherein the preview in the second displaying is displayed using a setting value adjusted based on a spine width of a product, the setting value 

11. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to implement: 
     a generation unit configured to generate a workflow for each of a plurality of product types, the workflow including a plurality of work processes for producing a product; 
     a first reception unit configured to receive a setting of a parameter for each of the work processes by a user operation; -4-Amendment for Application No.: 16/810,734 Attorney Docket: 10196896US01 
      a first preview display unit configured to display a preview using the setting received by the first reception unit and predetermined dummy data; 
      a second reception unit configured to receive a designation of one of a plurality of pieces of document data by a user operation; and 
      a second preview display unit configured to replace the dummy data with the document data received by the second reception unit and display a preview using the setting received by the first reception unit and the document data, wherein the document data received by the second reception unit is data including a plurality of pages, a number of which is different from a number of pages of the dummy data, and wherein the second preview display unit controls a number of displayable pages and displays the preview based on the number of pages of the received document data.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1 and 11, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein the document data received by the second reception unit is data including a plurality of pages, a number of which is different from a number of pages of the dummy data, and wherein the second preview display unit controls a number of displayable pages and displays the preview based on the number of pages of the received document data.”
It follows that claims 3-5 are then inherently allowable for depending on allowable base claim 1
Referring to claim 6, the same reasons for allowance provided for claim 1 are applicable herein and it follows that claims 8-10 are then inherently allowable for depending on allowable base claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669.  The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675